SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 31, 2011 AVEC CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0353007 (State or other jurisdiction (IRS Employer of Incorporation) Identification Number) Jebel Free Zone, LOB 21 F07 First Floor; Dubai, United Arab Emirates (Address of principal executive offices) (Issuer’s Telephone Number) Axial Vector Engine Corporation (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01Regulation FD Disclosure. Press Releases On October 31, 2011, the Company issued a press release entitled “AVEC Corporation Acquires New Solar Related Patent Rights for Sun Solar Systems”.A copy of this press release is furnished as an exhibit to this Report. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (c) Exhibits. Number Description Press release dated as of October 31, 2011 entitled “AVEC Corporation Acquires New Solar Related Patent Rights for Sun Solar Systems” (Deemed Furnished) - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated:November 8, 2011 AVEC Corporation /s/ Samuel Higgins By: Samuel Higgins Its: Chief Executive Officer - 3 -
